F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 8 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    CORA D. BARR,

                Plaintiff-Appellant,

    v.                                                   No. 98-5198
                                                   (D.C. No. 96-CV-951-EA)
    KENNETH S. APFEL, Commissioner                       (N.D. Okla.)
    of Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before PORFILIO , BARRETT , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Cora D. Barr appeals an order of the district court upholding the

Commissioner’s determination that she is not entitled to disability benefits and

supplemental security income. We affirm.

       Plaintiff claims she has been disabled since August of 1990 due to

limitations and pain caused by a back injury she sustained at work. Following a

hearing before an administrative law judge (ALJ) in 1993, benefits were denied.

The Appeals Council remanded the matter for clarification of plaintiff’s residual

functional capacity (RFC), for clarification and reconsideration of her allegations

of disabling pain, and to obtain further medical and supplemental vocational

evidence. See Appellant’s App., Vol. II at 506-08.

       Following a second hearing at which plaintiff, a medical expert and a

vocational expert testified, the ALJ determined, at step five of the sequential

process, that plaintiff retains the RFC to perform work at the light and sedentary

exertional levels, with certain limitations.     Id. at 21; see also Williams v. Bowen ,

844 F.2d 748, 750-52 (10th Cir. 1988) (discussing five-step sequential process).

       Before the district court and on appeal to this court, plaintiff argued that

the ALJ’s findings on plaintiff’s RFC were erroneous because he failed to

properly consider plaintiff’s subjective complaints of pain. She claimed the

ALJ’s reasons used to support his credibility determinations were not supported

by substantial evidence and that he failed to consider the side effects of her


                                               -2-
medications, which she claims affected her ability to concentrate and made her

sleepy.

       The district court   1
                                considered the issues in light of its limited scope of

review, i.e., whether the Commissioner’s determination was supported by

substantial evidence and whether correct legal standards were applied, which is

also the standard of review on appeal to this court.        See Hargis v. Sullivan ,

945 F.2d 1482, 1486 (10th Cir. 1991). The court determined, and we agree, that

the ALJ’s assessment of plaintiff’s credibility (particularly his disbelief of the

level of plaintiff’s claimed pain) was supported by substantial evidence and is

entitled to great deference. The court noted that in discounting the severity of

plaintiff’s pain claims, the ALJ closely and affirmatively linked his findings to

specific medical evidence which did not support her claim of disabling pain.             See

Kepler v. Chater , 68 F.3d 387, 390 (10th Cir. 1995).

       Plaintiff also claimed the ALJ erred in rejecting her testimony as to the

side effects of her medication--even though the testimony of Dr. Goldman (the

medical expert), confirmed those side effects--based on the ALJ’s conclusion that

Dr. Reed “had modified the prescription, prescribing Alprazolomo instead,” when

in fact “Alprazolomo is the generic chemical found in Xanax.” Plaintiff’s Dist.


1
      The case was heard, on consent of the parties, by a magistrate judge. See
28 U.S.C. § 636(c)(1) and (3). We have jurisdiction pursuant to 28 U.S.C. § 1291
and 42 U.S.C. § 405(g).

                                               -3-
Court Br. at 5 (attached to Appellant’s Br.). However, the ALJ’s ultimate

determination was that it was “clear that [plaintiff’s] physicians are willing to

change her prescriptions if advised of problems with them. Yet, she apparently

has not told them of any drowsiness problems, which suggests . . . that she is not

unhappy with any side effects.” Appellant’s App., Vol. II at 24. Thus, as the

district court noted, even if the ALJ mistakenly believed the two medications

were different, the fact remains that plaintiff apparently did not complain of this

supposed drowsiness. Moreover, we agree with the district court that the ALJ’s

misapprehension did not result in an erroneous conclusion. Plaintiff’s own

testimony was inconsistent regarding her daily activities. She testified both that

she slept less than eight hours a day,     id. at 103-04, and that she slept between ten

and twelve hours daily,    see id. at 104.

       Credibility determinations are within the province of the ALJ, and we will

not upset these determinations when supported by substantial evidence.         See

Kepler , 68 F.3d at 391. In this case, the ALJ properly discussed the relevant

evidence, which included plaintiff’s medical record, frequency of medical

contacts, daily activities, pain medication, and motivation, and determined her

pain was not as severe as alleged.       See id. Moreover, we agree with the district

court that the ALJ affirmatively linked his credibility findings to substantial

evidence in the record.    See id. We have reviewed the entire record and conclude


                                              -4-
that the ALJ’s determination that plaintiff retains the residual functional capacity

to perform alternative work is fully supported by substantial evidence.

      Accordingly, the judgment of the United States District Court for the

Northern District of Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     Robert H. Henry
                                                     Circuit Judge




                                         -5-